                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                      Case No: 5:21-CV-00213-M

CAPITAL READY MIX CONCRETE,                       )
LLC,
                                                  ) ORDER ON DEFENDANTS ' MOTION TO
                                                  ) DISMISS AND COMPEL ARBITRATION
        Plaintiff,                                )
                                                  ) UNDER 9 U.S.C. §§ 3, 4; OR,
                                                    ALTERNATIVELY, TO DISMISS UNDER
V.
                                                  ) FORUMNONCONVENIENS; OR,
                                                  ) ALTERNATIVELY, TRANSFER
ASTEC, INC.,
                                                  ) PURSUANT TO 28 U.S.C. § 1404(a); OR
CEI ENTERPRISES, INC. , and
                                                  ) ALTERNATIVELY, TO DISMISS
REXCON, INC. ,
                                                  ) PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                                  )
        Defendants.                               )

       THIS MATTER comes before the court on the Motion of Defendants, Astec, Inc. , CEI

Enterprises, Inc. , and Rexcon, Inc. (collectively, "Defendants"), to Dismiss and Compel

Arbitration under 9 U.S .C. §§ 3, 4; or, alternatively, to Dismiss under Forum Non Conveniens, or,

alternatively, Transfer pursuant to 28 U.S.C. § 1404(a); or, alternatively, to Dismiss pursuant to

Fed. R. Civ. P. 12(b)(6) (the "Motion") [DE 11]. With the consent of Defendants and Plaintiff,

Capital Ready Mix Concrete, LLC ("CRMC" or "Plaintiff'), the Motion is granted in part and

denied, without prejudice, in part.

       THEREFORE, IT IS HEREBY ORDERED as follows :

       1.      Defendants' Motion to Dismiss this action pending arbitration is DENIED.

       2.      Defendants' Motion to Compel arbitration is GRANTED. This action is hereby

STAYED pending arbitration in Chattanooga, TN, conducted in accordance with the American

Arbitration Association' s Commercial Arbitration Rules. Within sixty days of the date of this

order, and every sixty days thereafter, the parties shall file a joint report informing the court of the

status of the arbitration proceedings.


                                                   1
        3.     Defendants' Motion to Dismiss under forum non conveniens is DENIED as moot.

        4.     Defendants' Motion to Transfer pursuant to 28 U.S .C. § 1404(a) is DENIED as

moot.

        5.     Defendants' Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) is DENIED as

moot, without prejudice to Defendants' right to file such a Motion or seek comparable relief in

arbitration.

        6.     This Court shall retain jurisdiction for further proceedings. Upon conclusion of the

arbitration, the parties shall notify the court by a joint status report informing the court of any

necessary further proceedings.

                                      ,::-
        so ORDERED this      '2..'{      day of June, 202 1.




                                                 ~/4.--1 l lYl-r~• -yz
                                                RICHARD E. MYERS II
                                                CHIEF UNITED STATES DISTRICT JUDGE


CONSENTED AND AGREED TO:


 FOR PLAINTIFF                                          FOR DEFENDANTS

 Isl Todd A. Jones                                      Isl Catherine S. Dorvil
 Todd A. Jones                                          Anthony A. Jackson
 North Carolina State Bar No. 25593                     Tennessee State Bar No. 014293
 Lindsey E. Powell                                      Catherine S. Dorvil
 North Carolina State Bar No. 39993                     Tennessee State Bar No. 034060
 tjones@andersonandjones.com                            Kelly B. Etchells
 lpowell@andersonandjones.com                           Tennessee State Bar No. 035998
 Anderson Jones, PLLC                                   bjackson@chamblisslaw.com
 421 N. Blount Street                                   cdorvil@chamblisslaw.com
 Raleigh, NC 27601                                      ketchells@chamblisslaw.com
 Telephone: (919) 277-2541                              Chambliss, Bahner & Stophel, P.C.
 Facsimile: (919) 277-2544                              605 Chestnut Street, Suite 1700
 Attorneys for Plaintiff                                Chattanooga, TN 37405


                                                    2
    Telephone: (423) 757-0240
    Facsimile: (423) 508-1240
    Special Appearance Attorneys for Defendants



    Isl Matthew T Houston
    Matthew T. Houston
    North Carolina State Bar No. 46130
    matthew.houston@klgates.com
    K&L Gates LLP
    4350 Lassiter at North Hills Avenue, Suite 300
    Raleigh, NC 27609
    Telephone: (919) 743-7322
    Facsimile: (919) 516-2122
    Local Civil Rule 83.1 (d) Attorneys for
    Defendants




3
